DETAILED ACTION
Applicant’s amendments and remarks, filed June 6, 2022, are fully acknowledged by the Examiner. Currently, claims 1-15 are pending with claims 1, 3, 4 and 11 amended. Applicant’s amendments to each of claims 3, 4 and 11 have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the June 6, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: t1 and t2 in paragraph [0028] of the Specification with respect to figures 5 and 6; opposing edges 42 as in [0033] with respect to figure 11; coating 138 as prescribed to figure 13 in [0036]; t1 and t2 prescribed to figure 13 as in [0036]; .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the claim recites the limitation of “a coating formed from a non-conductive material applied non-uniformly to have a non-uniform thickness to at least one of the pair of electrodes”. Upon review of the instant disclosure, it is the Examiner’s position that the requirement of non-conductive material to be non-uniformly applied to have a non-uniform thickness was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claimed invention is directed towards a vessel sealing device that includes a pair of electrodes. Such devices including electrosurgical tweezers, graspers and forceps are well-known and appreciated in the art. Further, and is a recognized by Applicant in [0004] of the filed Specification, the use of non-conductive coatings on electrodes including non-conductive stoppers in known in the prior art. 
Turning to the instant disclosure with respect to the non-uniform application, this concept is described with respect to “another aspect” starting at paragraph [0034] of the instant disclosure. Paragraphs [0036]-[0038] recite multiple instances of a/the “non-uniform coating 138” and selected ones of these instances described the coating as being “applied”. 
Paragraph [0042] contains the only recitations that described non-uniform application of the coating 138. [0042] describes “the face of an electrode 114 that has been prepared and coated non-uniformly with a non-conductive material … has non-uniform topological surface with regions of relatively thick applied coating interspersed with regions that are not coated or very thinly coated”. [0042] also describes “non-uniform application of the coating”. 
The discloses further describes manners in which non-uniformity is introduced, but prescribes this to preparation of the electrode 114 and not via the application of the coating 138. That is, [0041] describes “[n]on-uniform coating 138 is created by performing a thermal burn off and then grit blasting of the uncoated electrodes 114 to form a roughened topological surface on electrodes 114. Electrodes 114 are then masked and coated with the coating material to form non-uniform coating 138.” [0042] continues along this line in describing that “[t]he amount of non-uniformity may be controlled by varying the amount of grit blasting, the amount and thickness of non-conductive material applied to the grit-blasted face, and the particular non-conductive material used.”
For the sake of completeness, the Examiner notes that in the early paragraphs of the Specification with respect to a first aspect of the invention, the disclosure recognizes criticality with the amount of spacing (see [0004] with 0.0002 to 0.006 inches), the use of thickness of insulation of each electrode to be 0.001 to 0.003 inches ([0028]), and exemplary materials and modalities for providing the coating (see [0029], [0038]).
The Examiner notes, however, that the disclosure is absent any direction as to how the claimed non-conductive material is “applied non-uniformly to have a non-uniform thickness” as required by claim 1. The aspect of the invention described after paragraph [0034] that addresses non-uniform application of the non-conductive coating fails to recite any method or modality of coating each electrode surface in such a manner to result in the non-uniform coating required. The highlighted portions discussed above describes manners in varying electrode surface texture via grit-blasting, but there is no direction as to how the subsequent coating is achieved to be non-uniform itself, nor in such a manner as to achieve the tightly controlled tolerances to achieve the disclosed thicknesses and electrically exposed areas of each electrode surface.
While [0029] recites a number of coating modalities and concludes with a non-limiting statement of “other conventional processes”, the Examiner does not find this as disclosure of the claimed “non-uniform” application of a coating especially when such is a focal point of the inventive concept of the invention.
Thus, the Examiner is of the position that the lack of disclosure with respect to how to achieve the specifically claimed “non-conductive material applied non-uniformly to have a non-uniform thickness” that such would require an undue amount of experimentation outside of that which would be considered routine in the art.  Claims 2-10 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 1, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a narrow definition of the amount of radiofrequency energy and operating conditions that the non-uniform non-conductive material is able to effectively limit so as to meet the claim limitation of “such that radio frequency energy will only pass between the pair of electrodes if a vessel is positioned thereby”, does not reasonably provide enablement for the open-ended recitation that this coating will prevent all radiofrequency from being transmitted between the electrodes if a vessel is not positioned between the electrode. Further, while the Specification contemplates for the delivery of energy only when the electrodes are in contact with a vessel, the disclosure does not reasonably provide enable for the situation when the vessel is just positioned between the electrodes, and not in contact with the electrodes, as is encompassed by language of claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
To this end, the Examiner notes that paragraph [0037] specifically recognizes and highlights limitations of the instant non-conductive coating in providing that the prevention is “during normal operating conditions”. [0038] continues that the coating can “theoretically allow energy flow under extreme conditions, e.g., enough RF energy to ionize the air so as to become conductive, the purpose of the non-conductive coating 138 is to prevent flow during the operating conditions that system 10 can actually experience when a vessel is not positioned between the electrodes and to allow energy to flow when a vessel is clamped between the electrodes under reasonable operating conditions available to conventional RF generators and in amounts that are useful for electrosurgical operations.”
Thus, the Examiner notes that the instant Specification itself recognizes that there are limits on the non-conductive coating and the level of radiofrequency energy that can be prevented from being passed between the electrodes without the presence of a vessel therebetween. The claim, as recited, is unlimited in its prevention due to the “if a vessel is positioned therebetween” limitation, and the amount of radiofrequency energy is open-ended as well. The Examiner is also of the position that levels of radiofrequency energy that result in the ionization of air between electrodes in the electrosurgical art is no unreasonable given that electrosurgical devices are readily known with spaced bipolar electrodes that utilize ionization as part of their electrosurgical treatment modality. Further, the Examiner notes that the delivery of radiofrequency energy is only ever contemplate when the vessel contacts the electrodes, and not when the vessel in incidentally placed without contact occurring, or when only in contact with one electrode.
As such, the Examiner maintains for at least the reasoning above that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claims 2-10 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 11, similar to the rationale applied to claim 1 above, the Examiner notes that substantially the same rationale applied in each of the rejections above equally applies to claim 11. Specifically, the Examiner cites the limitations in claim 11 of “non-uniformly applying a non-conductive material to the face to form a coating” and “allow a predetermined amount of radiofrequency energy to pass between the pair of electrodes only if a vessel if present therebetween”. Claims 12-15 are rejected due to their respective dependency on claim 11. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 14, each claim defines that “the pair of electrode have 400 ohm of starting resistance in a constant power mode of 25 Watts with a voltage of 100 volts when positioned around and in contact with the vessel” therein. As presently recites, the Examiner is of the position that the scope of each claim is indefinite because one of ordinary skill would not be reasonably apprised as to what specific structural requirements are for one and/or both of the electrodes with respect to achieving the 400 ohm resistance. Further the manner in which the claim is drafted leaves question as to how the requirement of the claimed starting resistance at the claimed watt and voltage levels, as well the requirement of such to be when contact with the vessel structurally limits one/both of the electrodes. That is, it is unclear, as presently claimed, if the starting resistance is affected solely by the structure provided by each electrode (including the coating), or if the starting resistance is materially affected by each of the wattage, voltage and tissue contact. The Examiner respectfully requests that each of claims 5 and 14 be amended to clarify what limitations are a structural requirement of one/both of the electrodes, and what is a functional requirement of the device/electrodes. Claims 6-10 and 15 are rejected due to their respective dependency on claims 5 and 14. Appropriate correction is required.
Regarding claim 6, the claim recites the limitation "the face of each of the electrodes” therein.  There is insufficient antecedent basis for this limitation in the claim. Neither of claims 1, 5 or 6 set forth a proper basis for “a face of each of the electrodes” and the claims fail to establish an inherent for such a feature of each electrode. The Examiner respectfully requests that Applicant amend claim 6 to read as “a face of each of the electrodes” to correct the issue. Claims 7-9 are rejected due to their dependency on claim 6. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison (US Pat. Pub. 2013/0274736 A1).
Regarding claim 1, Garrison provides for a vessel sealing device (See figure 1A), comprising: a pair of electrodes that are moveable between open and closed positions (102 and 104 with each being on a respective jaw that can open/close with 118 forming a conductive electrode layer on each jaw), and a coating formed from a non-conductive material applied non-uniformly to have a non-uniform thickness to at least one of the pair of electrodes (see figure 2B with one of the coatings at 120 or 122 coated onto the electrode with such having a non-uniform thickness). With respect to the “non-uniform thickness” limitation, the Examiner notes that [0024] recognizes the use of a porous material that would have a non-uniform thickness due to the porosity, and [0024] also discloses the use of intermittent placement of one of 120/122. Paragraph [0030] also discusses that 122 is applied “only to a portion of the surface” or “only to the areas that were untreated”. [0031] also provides for control of porosity and masking. [0033] discloses surface features that have a random pattern and size. [0036] recognizes a difference between random and uniform placement. 
With respect to the recitation of “a coating … applied non-uniformly to have a non-uniform thickness”, this limitation is further interpreted by the Examiner to be a product-by-process limitation. It is well established that product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. In the instant case, the Examiner has reviewed the claim language with regard to the structure implied by the claimed “applied non-uniformly” step in order to assess if such would be expected to impart distinctive structural characteristics to the final product. The Examiner has failed to find, however, that the process of non-uniformly coating would impart a distinct structural characteristic in the claimed vessel sealing device. The Examiner notes that the remaining structure of the claim is met by Garrison for the reasoning set forth above. The Examiner further notes that since the electrodes on the jaws 102/104 deliver energy as in [0027], the jaws would be considered as being configured to provide the functionality of only delivering radiofrequency energy when a vessel is placed between the jaws given that the energy flows “between coating electrodes 102 and 104 through the grasped vessel”. 
Regarding claim 2, Garrison provides that the coating is applied non-uniformly to both of the pair of electrodes (each of the electrodes on 102 and 104 is disclosed to be coated as noted above).  
Regarding claims 6 and 7, Garrison provides for a series of grooves formed in the face of each of the electrodes,  wherein the series of grooves of the face of each of the electrodes extend transversely to the longitudinal axis of the face of each of the electrodes (see figure 3C with the grooves formed between 120a).  
Regarding claim 11, Garrison provides for a method of making a vessel sealing device having a pair of electrodes (device as in figures 1-2B having electrodes formed on each of jaws 102/104) comprising the steps of: texturing a face of at least one of the electrodes (see [0031] providing for the grit-blasting of 118 as in [0031]), and non-uniformly applying a non-conductive material to the face to form a coating that will allow a predetermined amount of radiofrequency energy to pass between the pair of electrodes only if a vessel is present therebetween (see figure 2B with one of the coatings at 120 or 122 coated onto the electrode with such having a non-uniform thickness). With respect to the “non-uniform thickness” limitation, the Examiner notes that [0024] recognizes the use of a porous material that would have a non-uniform thickness due to the porosity, and [0024] also discloses the use of intermittent placement of one of 120/122. Paragraph [0030] also discusses that 122 is applied “only to a portion of the surface” or “only to the areas that were untreated”. [0031] also provides for control of porosity and masking. [0033] discloses surfaces features that have a random patter and size. [0036] recognizes a difference between random and uniform placement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1).
Regarding claims 5 and 14, Garrison provides for the pair of electrodes, provides for the non-uniform coating as required by respective parent claims 1/11, and discloses substantially similar materials of construction for the coating as that of the disclosed invention. Garrison is silent as to the pair of electrodes having 400 ohm of starting resistance in a constant power mode of 25 Watts with a voltage of 100 volts when positioned around and in contact with a vessel.2 of 8 14122921.2 6/6/2022 Reply to Non-Final Office Action dated March 4, 2022, Paper No. 20220225 
The Examiner is, however, that the utilization of a 400 ohm starting resistance in combination with the parameters involving each of power, voltage and tissue contact would have been an obvious consideration to one of ordinary skill in the art. The use of a constant power mode, the use of the claimed voltage, and the variability of electrical parameters associated with vessels to be grasped are well known in the known and represent obvious values of consideration when treating tissue with a pair a jaws. As such, the Examiner is of the position that the resultant starting resistance of 400 ohms as set forth in each of claims 5 and 14 would have been on obvious consideration to one of ordinary skill in the art when providing the coated electrosurgical instrument of Garrison.
To this end, the Examiner notes that Applicant fails to establish any criticality to the claimed ranges set forth in either of claims 5 and 15, and readily recognizes in [0037] that various starting resistances can be utilized (range of 150 ohm to 800 ohm) and various powers can be utilized with the 400 ohm value (20-100 Watts Power, 80-160 Vrms, contact with vessel). 
Therefore, it is the Examiner’s position that such a value would have been an obvious consideration to one of ordinary skill in the art. The Examiner further believes that the selection of the various values in each of claims 5 and 14 would further have been obvious to one having ordinary skill in the art at the time of filing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 15, Garrison provides that the step of texturing the face of at least one of the electrodes comprises grit blasting the face (see [0031] providing for grit-blasting).
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) as applied to claims 2 and 11 respectively above, and further in view of Lontine et al (US Pat. No. 6,139,547).
Regarding claims 3, 4,12 and 13. Garrison provides that the coating is applied non-uniformly to have a non-uniform thickness such that the coating on each of the pair of electrode, but fails to specifically contemplate that a) such has a total profile that varies between -5.8 micrometers and 6.2 micrometers from a centerline average or b) such has a roughness profile that varies between -6.5 micrometers and 6.5 micrometers from a centerline average. Lontine discloses an exemplary manner of providing a non-uniform coating on an electrode. Therein, Lontine provides for the utilization of a coating including similar materials as that of Garrison where such includes peaks and valleys to form a surface variation and roughness profile, and where the range of the total profile can vary between -5.8 micrometers and 6.2 micrometers or a roughness profiled of between -6.5 and 6.5 micrometers from a centerline average (see col. 7; 51-56 providing for “have peaks 16 in the range of about 1 to 50 microns in height above the valleys 17). Therefore, it is the Examiner’s position that it would have been obvious to one ordinary skill in the art at the time of filing to have utilized coating parameters as in Lontine when providing the exemplary coating in Garrison so as to arrive at the claimed surface variation and roughness profile parameters as set forth in claims 3/12 and 4/13. Such would result, as in col. 7; 61 – col. 8; 17 for the achievement of a relatively smooth non-stick surface that is still electrically conductive.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) as applied to claim 7 above, and further in view of Nott (US Pat. Pub. 2018/0280075).
Regarding claim 8, Garrison, while providing for the use of varying size/shape/arrangement of the features (see [0034]) fails to specifically contemplate that the series of grooves of the face of each of the electrodes are oriented in a herringbone pattern. Nott discloses a similar devices as that of Garrison and specifically contemplates the use of a herringbone pattern (see [0107]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a herringbone pattern as disclosed in Nott as the pattern of Garrison. Garrison readily provides non-limiting disclosure with respect to the pattern utilized and Nott discloses similar overlapping, non-limiting patterns. One of ordinary skill in the art would further recognize that each pattern would be an obvious consideration that would work equally as well as one another to provide for the desired conductive pattern in Garrison.
Regarding claim 9, Garrison provides that a face of each of the electrodes extends from two opposing side walls to an inner track (extending from channel 112, see [0026]).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) further in view of Nott (US Pat. Pub. 2018/0280075) as applied to claim 9 above, and further in view of Dumbauld et al. (US Pat. Pub. 2007/0078456 A1).
Regarding claim 10, neither Garrison nor Nott specifically provide that the coating extends across at least a portion of the side walls.  Dumbauld, however, discloses that it is known to insulate the sidewalls of a knife channel (See [0094]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have insulated the sidewalls of the channel 112 of Garrison in view of the teaching of Dumbauld. Such would electrically isolate the knife from the electrode thereby preventing shorting via the knife contacting the electrode(s). 
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed June 6, 2022, with respect to the rejection of claim 3 under 35 U.S.C. 103 as unpatentable over the combination of Keppel, Yates and Bales have been fully considered and are persuasive. Specifically, claim 1 has been amended to recite “to have a non-uniform thickness” similar to the requirements in claims 3 and 4 to have a varying total-profile and roughness profile. Therefore, the prior rejection of claims 1-10 based on the Keppel/Yates and/or further in view of Bales have been overcome.  
With respect to the rejection of claim 11, the Examiner notes that Applicant’s arguments with respect to this claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the sake of completeness, the Examiner notes that a number of new objections to the Drawings as well as rejections under each of 35 U.S.C. 112(a) and (b) have been proffered in the action above. Given that various ones of these address issues present in the originally filed claims, the Examiner has made this instant action non-final. 
The following new grounds of rejection have been set forth in the action above:
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 5-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison (US Pat. Pub. 2013/0274736 A1).
Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1).
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) as applied to claims 2 and 11 respectively above, and further in view of Lontine et al (US Pat. No. 6,139,547).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) as applied to claim 7 above, and further in view of Nott (US Pat. Pub. 2018/0280075).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US Pat. Pub. 2013/0274736 A1) further in view of Nott (US Pat. Pub. 2018/0280075) as applied to claim 9 above, and further in view of Dumbauld et al. (US Pat. Pub. 2007/0078456 A1).

It is the Examiner’s position that each of the newly proffered rejections are tenable for at least the reasoning set forth in the Action above. Applicant is invited to contact the Examiner if desired to discuss any of the pending rejections or interpretations set forth in the action above in an attempt to expedite prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794